              Case 2:20-cr-00673-MTL Document 79 Filed 03/29/21 Page 1 of 3



 1   Philip A. Seplow, Esq.
     Attorney #004859
 2
     8808 North Central Ave. #278
 3   Phoenix, AZ 85020
     Tel: (602) 254-8817
 4   PhilipSepowLaw@hotmail.com
 5
     barkerpas@gmail.com
     Attorney for Chauncey Hollingberry
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF ARIZONA

 9
       UNITED STATES OF AMERICA,                     ) Case No.CR-20-00673-MTL
10                                                   )
       Plaintiff,
                                                     )
11                                                   )     MOTION TO CONTINUE TRIAL
       vs.                                           )      AND TO EXTEND PRETRIAL
12                                                   )          MOTIONS DEADLINE
       CHAUNCEY HOLLINGBERRY,                        )
13                                                   )
       Defendant. .                                  )
14                                                   )
15

16
              COMES NOW THE Defendant, Chauncey Hollingberry, by and through his
17
       undersigned counsel, and respectfully requests that this Court extend the time for filing
18

19     pretrial motions for a period of at least forty days from the current deadline and continue the

20     trial date for at least sixty days from the current scheduled trial date of April 6, 2021.
21
              Recently, undersigned counsel has not been able to meet with the Defendant at
22
       CoreCivic, Florence, Arizona, because the Defendant has been in quarantine for quite a
23

24
       while and will not be available to meet with undersigned counsel until he is released from

25     quarantine, according to the Correctional Staff at CoreCivic.
26

27

28



                                                        - 1 -
           Case 2:20-cr-00673-MTL Document 79 Filed 03/29/21 Page 2 of 3



 1          Undersigned counsel needs additional time to review discovery, investigate the case,
 2
     prepare for trial, and render effective assistance of counsel to the Defendant, as he has
 3
     recently been appointed to the case to represent Mr. Salcido.
 4

 5
            Defense counsel, under information and belief, states that the Government has no

 6   objection to the requested continuances.
 7          Excludable delay under U.S.C. Sec. 3161(h)(7)(B)(i) and (iv) may result from this
 8
     Motion of from an Order based thereon.
 9

10

11        RESPECTFULLY SUBMITTED this 29th day of March, 2021.

12

13
                                                                            /s/ Philip A. Seplow
14                                                           Attorney for Chauncey Hollingberry

15

16

17                               CERTIFICATE OF SERVICE
18       I hereby certify that on March 25, 2021, I electronically transmitted the attached
19
         document to the Clerk’s Office using the CM/ECF System for filing and transmittal
20
         of a Notice of Electronic Filing to the following registrants:
21

22               Lisa Jennis, Assistant United States Attorney

23

24
         I hereby certify that on March 29, 2021, I served the attached document by First
25
         Class Mail on the following who are not registered participants of the CM/ECF
26

27       System:

28               Chauncey Hollingberry at Core Civic, Florence, Arizona



                                                     - 2 -
     Case 2:20-cr-00673-MTL Document 79 Filed 03/29/21 Page 3 of 3



 1

 2

 3
                                                      /s/ Philip Seplow
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                    - 3 -
